DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 30 December 2020. 
Claims 1-8, 10-17, 19, 21 and 22 are presented for examination.
Claims 1, 2, 10, 11, 19 and 21 are amended.
Claims 9, 18, 20 were cancelled
35 U.S.C 101 Rejections are maintained, the reasons are set forth below.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
Applicant’s arguments filed in the amendment filed on 30 December 2020, have been fully considered but they are not deemed persuasive.
Applicant argued that “Applicant respectfully submits that the pending claims relate to a technical solution involving use of a machine learning model to compare a semantic similarity of an input image to a first image classified in a first category of a determine, based on whether the first image was previously classified in a second category of the plurality of different categories, a probability that the input image should be classified in the first category where the first category and the second category each include a different category type, and the first image was previously incorrectly classified in the second category, and provide as an output a plurality of category probabilities that the input image is in a plurality of different categories. As recited by claim 1, the machine learning model performs the comparing based on a semantic vector space in which a first semantic vector and a second first semantic vector are compared, where the first semantic vector represents a first semantic meaning from the input image and the second semantic vector represents a second semantic meaning from the first image. For at least these reasons, the rejections under 35 U.S.C. §101 should be withdrawn.” (emphasized)
Examiner respectfully disagrees.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
The independent claims recite “comparing,” “determining,” “providing” steps which are “mental processing.” (MPEP 2106.04(a), “3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”)
 Further, the recitation of computer components, “user device,” “machine” and processor, are the recitation of generic computer components.
The claims further recite additional elements, “receiving” and “causing to be displayed,” however, they merely describe how to generally “apply” the concept of (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the categorization/classification. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea or provide significantly more.
Especially, in the applicant’s argument, applicant clearly stated that “…the pending claims relate to a technical solution involving use of a machine learning model to compare…determine…” which further provides evidence that “machine learning model” is merely used as a “tool” to perform the abstract ideas. It is not an improvement on “machine learning model” itself.
Further, the newly added claim limitation, “based on a semantic vector space in which a first semantic vector and a second first semantic vector are compared, the first semantic vector representing a first semantic meaning from the input image and the second semantic vector representing a second semantic meaning from the first image” does not provide enough details to disclose significant more or improvement or disclose the claimed invention are directed to an improvement in existing computer technology or 

Applicant argued that “The Pending Claims are Integrated into a Practical Application 
The USPTO Revised Patent Subject Matter Eligibility Guidance states, "a claim is not 'directed to' a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception." Director Iancu's Guidance on Subject Matter Eligibility, January 7, 2019, Page 13. Here, the pending claims are clearly integrated into a practical application, including that of providing, as an output from the machine learning model, a plurality of category probabilities that the input image is in a plurality of different categories for display at a user interface. 
For at least these reasons, the rejection under 35 U.S.C. § 101 should be withdrawn.”
Examiner respectfully disagrees.
The argued element, “…providing, as an output from the machine learning model, a plurality of category probabilities that the input image is in a plurality of different categories for display at a user interface…” merely describe how to generally “apply” the concept of categorization/classification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the categorization/classification. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea or provide significantly more.

Applicant argued that, “Subject Matter Eligibility Standard 
In Alice v. CLS Bank, the Supreme Court outlined a two-step analytical framework for analyzing subject matter eligibility under Section 101. Step 1 requires a determination of whether the claim is directed to a process, machine, or composition of matter. In response to step 1 being decided in the affirmative, step 2A (part 1 of the Mayo test) requires a determination of whether the claims are directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). In response to step 2A being decided in the affirmative, step 2B (part 2 of the Mayo test) requires a determination of whether the claim recites additional elements that amount to significantly more than the judicial exception.
Subsequent Federal Circuit decisions and USPTO guidance have provided additional guidance on the subject matter eligibility requirement. For example, in Enfish v. Microsoft, the Federal Circuit held that a claim directed to a self-referential table was patent-eligible because it was directed to a specific, asserted improvement in computer capabilities. In BASCOM v. AT&T, the Federal Circuit held that a claim containing 
…
As noted by the Examiner on page 12 of the Office Action, the prior art fails to teach or suggest the limitations of claim 1. Thus, claim 1 is directed toward new and useful processes, machines, and/or improvements thereof. See 35 U.S.C. § 101. Consequently, claim 1 complies with step 1 of the Mayo test.”
Examiner respectfully disagrees.
a. Regarding to Enfish, applicant argued that the claim language is similar to Enfish. However, Enfish is eligible based on significant more (e.g. improvement on using self-referential table) which is clearly disclosed that the claims are directed to an improvement in existing computer capabilities which provides an improvement/solution entirely rooted in computer technology (e.g. database).
The Claim language or the Specification of the instant invention do not explicitly disclose significant more or improvement, and they do not clearly disclose the claimed invention are directed to an improvement in existing computer technology or computer capabilities.
Further, they do not disclose the claimed invention only exists and performed in the computer environment. Therefore, the claim language merely discloses a process that categorizes an input image, which qualifies as an “abstract idea” for which 
b. Regarding to BASCOM, which recites specific devices or specific steps that are non-conventional and non-generic arrangement of the additional elements which provides an improvement/solution entirely rooted in computer technology (e.g. Internet network).
However, the claim language does not directed to specific devices or specific steps that are non-conventional and non-generic arrangement of the additional elements which provides an improvement/solution entirely rooted in computer technology.
The combination of mental processing and additional elements, it merely discloses the additional elements are used as tool to perform the claim limitations.
The claim language does not specifically disclose when additional elements in combination provide significant more (e.g. specific device and steps that are non-conventional and non-generic arrangement of the additional elements).
c. Regarding to McRO, which discloses specific rules that are new rules (e.g. new rule that has not been used by human) which provides an improvement/solution entirely rooted in computer technology (e.g. 3-D animated characters).
However, the claimed invention does not disclose specific rules that are new rules (e.g. new rule that has not been used by human) which provides an improvement/solution entirely rooted in computer technology.

Applicant argued that, “Step 2A: In the USPTO April 2018 Memo, Mr. Robert W. Bahr Here, the subject matter provides a technical solution for providing, as an output from the machine learning model, a plurality of category probabilities that the input image is in a plurality of different categories for display at a user interface. As such, the pending claims are patent eligible under the first step of the Alice test (also referred to as step 2A in the USPTO's subject matter eligibility guidance, MPEP § 2106.04). 
The Office Action appears to allege that claim 1 is directed to a "mental process." However, claim 1 recites a practical application of a trained machine learning model that cannot at all be performed by a human as a mental process and that is certainly not a method of organizing human activity. For example, claim 1 requires "receiving, from a user interface of a user device, an input image representing a product." Claim 1 also requires use of a machine learning model to compare "semantic similarity of the input image to a first image classified in a first category of a plurality of different categories," determine "based on whether the first image was previously classified in a second category of the plurality of different categories, a probability that the input image should be classified in the first category," and provide "a plurality of category probabilities that the input image is in a plurality of different categories." In claim 1, "the machine learning model" performs the comparing "based on a semantic vector space in which a first semantic vector and a second first semantic vector are compared, the first semantic 
Examiner respectfully disagrees.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
The independent claims recite “comparing,” “determining,” “providing” steps which are “mental processing.” (MPEP 2106.04(a), “3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”)
 Further, the recitation of computer components, “user device,” “machine” and processor, are the recitation of generic computer components.
The argued element, “…providing, as an output from the machine learning model, a plurality of category probabilities that the input image is in a plurality of different categories for display at a user interface…” merely describe how to generally “apply” the concept of categorization/classification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely 
Especially, in the applicant’s argument, applicant clearly stated that “…Claim 1 also requires use of a machine learning model to compare…determine…provide…” which further provides evidence that “machine learning model” is merely used as a “tool” to perform the abstract ideas. It is not an improvement on “machine learning model” itself.
	Examiner also wants to point out, “machine learning model” and “using machine learning model” are different. In order words, improvement of “machine learning model” such as using special algorithm or special software which makes “machine learning model” more efficient, is different than using or training “machine learning model” to learn (e.g. similar to human learning to observe, evaluate, judgment and make decision). The logical of “learning” (e.g. using or training) is abstract idea as “observation,” “evaluation,” “judgment” and “opinion” can also be performed in human mind.

Applicant argued that, “As noted above, the currently pending claims provide a technical solution for providing, as an output from the machine learning model, a plurality of category probabilities that the input image is in a plurality of different categories for display at a user interface. The Specification at paragraph [0002] describes the following problem:”
Examiner respectfully disagrees.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (e.g. machine learning model and user device), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Applicant argued that, “In DDR v. Hotels.com6, the claim at issue recited a system “useful in outsource provider serving web pages offering commercial opportunities,” but was directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. The court in DDR noted that “[u]nlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events.” Like the claims of DDR, claim 1 similarly specifies the “how” and, as such, is not abstract. Indeed, claim 1 recites the following: “receiving, from a user interface of a user device, an input image representing a product; comparing, by a machine learning model, a semantic similarity of the input image to a first image classified in a first category of a plurality of different categories, the comparing performed by the machine learning model based on a semantic vector space in which a first semantic vector and a second first semantic vector are compared, the first semantic vector representing a first semantic meaning from the input image and the second semantic vector representing a 
Furthermore, the USPTO guidance emphasizes that a particular solution to a particular problem is indicative of patent eligibility. The MPEP provides that an “important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.” MPEP §2106.05(a). For example, in McRO, the claims defined a specific way, namely use of particular rules to set morph weights and transitions through phonemes, to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, and thus were not direct to an abstract idea. MPEP §2106.04(a).
Claim 1 is directed to the particular solution to a particular technical problem as noted above. Specifically, the Specification notes a need for an improved categorization of images. Specification, paragraph [0002], Such a solution is necessarily rooted in computer technology in order to overcome a problem arising in the field of image 
Examiner respectfully disagrees.
Regarding to DDR, applicant argued that the claim language is similar to DDR. However, DDR is directed to an improvement in existing computer capabilities which provides an improvement/solution entirely rooted in computer technology (e.g. virtual environment/website).
Similarly, regarding to McRO, which discloses specific rules that are new rules (e.g. new rule that has not been used by human) which provides an improvement/solution entirely rooted in computer technology (e.g. 3-D animated characters).
However, the claimed invention does not disclose specific rules that are new rules (e.g. new rule that has not been used by human) which provides an improvement/solution entirely rooted in computer technology.
The Claim language or the Specification of the instant invention do not clearly disclose the claimed invention are directed to an improvement in existing computer technology or computer capabilities.
Further, they do not disclose the claimed invention only exists and performed in the computer environment. Therefore, the claim language merely discloses a process that categorizes an input image, which qualifies as an “abstract idea” for which 

Applicant argued that, “Step 2B: Even assuming, for the sake of argument, that claim 1 is directed to an abstract idea under step 2A of the Interim Guidance, claim 1 recites significantly more than the alleged abstract idea.
Both the Enfish and McRO decisions indicate that the "significantly more" prong of the abstract idea analysis can be satisfied by improvements in computer-related technologies that are not necessarily improvements to the operation of a computer or computer network per se. Instead, the significantly more prong of the abstract idea analysis can be met by improvements to computer-related technologies that allow the computer to perform functions not previously performed by a computer. See MPEP 2106.05(a). 
Applicant's claim 1 is directed to an improvement of computer functionality, namely, in providing, as an output from the machine learning model, a plurality of category probabilities that the input image is in a plurality of different categories for display at a user interface. And, as noted on page 12 of the Office Action, the prior art fails to teach or suggest the claimed features. 
Accordingly, claim 1 amounts to significantly more than the abstract idea itself (step 2B). Therefore, claim 1 is directed to patent-eligible subject matter and, for at least these reasons, the rejection of claim 1 (as well as the other pending claims) under 35 U.S.C. § 101 should be withdrawn.”
Examiner respectfully disagrees.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (e.g. machine learning model and user device), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As mentioned at above, the “comparing,” “determining” and “providing” steps can also be performed in human mind, and “machine learning model” is used as a tool.
MPEP: 2106.05(f)(2), discloses “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the categorization/classification. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea or provide significantly more.
Further, examiner also wants to point out, “machine learning model” and “using machine learning model” are different. 
In order words, improvement of “machine learning model” (e.g. using special algorithm or special software which makes “machine learning model” more efficient), is using or training “machine learning model” to learn (e.g. similar to human learning to observe, evaluate, judgment and make decision). 
The logical of “learning” or “training” is abstract idea as “observation,” “evaluation,” “judgment” and “opinion” are “Mental Processing,” because they can be performed in human mind.
	For the above reasons, 35 U.S.C. 101 rejection is maintained.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Allowable Subject Matter
Claims 1-8, 10-17, 19, 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
For claim 1, for example, prior arts do not disclose, “…determining, by the machine learning model and based on whether the first image was previously classified as a second category of the plurality of different categories, a probability that the input image should be classified in the first category, the first category and the second category each comprising a different category type, the first image being previously incorrectly classified in the second category;
providing, as an output from the machine learning model. a plurality of category 
Claims 10 recite similar limitations as in claim 1.
For claim 19, for example, prior arts do not disclose, “…comparing a semantic similarity of the input image to a first image classified as a first category of the first plurality of different categories;
determining a probability that the input image should be classified in the first category based on whether the first image was previously classified as a second category of the first plurality of different categories, the first category and the second category each comprising a different category type, the first image being previously incorrectly classified in the second category; and
causing to be displayed, at the user interface, the plurality of category probabilities (e.g. using previous misclassified category of the first image that has been classified/categorized as possible category of the input image which is received from the user).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8, 10-17, 19, 21-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
claims 1, 10 and 19 recite, 
“A computer comprising:
a storage device storing instructions; and
one or more hardware processors configured by the instructions to perform operations comprising:
receiving, from a user interface of a user device, an input image representing a product;
comparing, by a machine learning model, a semantic similarity of the input image to a first image classified in a first category of a plurality of different categories, the comparing performed by the machine learning model based on a semantic vector space in which a first semantic vector and a second first semantic vector are compared, the first semantic vector representing a first semantic meaning from the input image and the second semantic vector representing a second semantic meaning from the first image;
determining, by the machine learning model and based on whether the first image was previously classified as a second category of the plurality of different categories, a probability that the input image should be classified in the first category, the first category and the second category each comprising a different category type, the first image being previously incorrectly classified in the second category;
providing, as an output from the machine learning model, a plurality of category probabilities that the input image is in a plurality of different categories, the plurality of category probabilities including the probability; and
causing to be displayed, at the user interface, the plurality of category probabilities.
(Step 1) The limitations recite “A computer comprising…a storage device…one or more hardware processors…a user interface of a user device… a machine learning model…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “comparing, by a machine learning model, a semantic similarity of the input image to a first image classified in a first category of a plurality of different categories, the comparing performed by the machine learning model based on a semantic vector space in which a first semantic vector and a second first semantic vector are compared, the first semantic vector representing a first semantic meaning from the input image and the second semantic vector representing a second semantic meaning from the first image,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer,” “storage device,” “hardware processors,” “a user interface”, “a user device” and “the machine learning model” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer,” “storage device,” “hardware processors,” “a user interface”, “a user device” and “the machine learning model” language, “comparing” in the context of this claim encompasses the user manually comparing, by a machine learning model, a semantic similarity of the input image to a first image classified in a first category of a plurality of different categories, the comparing performed by the machine learning model based on a semantic vector space in which a first semantic vector and a second first semantic vector are compared, the first semantic vector representing a first semantic meaning from the input image and the second semantic vector representing a second semantic meaning from the first image in user’s mind.
Similarly, the limitation of “determining, by the machine learning model and based on whether the first image was previously classified as a second category of the plurality of different categories, a probability that the input image should be classified in the first category, the first category and the second category each comprising a different category type, the first image being previously incorrectly classified in the second category” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer,” “storage device,” “hardware processors,” “a user interface”, “a user device” and “the machine learning model”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer,” “storage device,” “hardware processors,” “a user interface”, “a user device” and “the machine learning model” language, “determining” in the context of this claim encompasses the user manually determining and based on whether the first image was previously classified as a second category of the plurality of different categories, a probability that the input image should be classified in the first category, the first category and the second category each comprising a different category type, the first image being previously incorrectly classified in the second category in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer,” “storage device,” “hardware processors,” “a user interface”, “a user device” and “machine” to perform the “receiving”, “comparing", “determining”, “providing” and “causing” steps. The “computer,” “storage device,” “hardware processors,” “a user interface”, “a user device” and “the machine learning model” to perform the “receiving”, “comparing", “determining”, “providing” and “causing” in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites, the additional element – “receiving” which is “Selecting a particular data source or type of data to be manipulated” and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.”).
The additional elements – “providing” and “causing to be displayed” which are “Selecting a particular data source or type of data to be manipulated” and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.”).
Additionally, the other additional elements, “receiving,” “providing” and “causing to be displayed” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of categorization images in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”)
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer,” “storage device,” “hardware processors,” “a user interface”, “a user device” and “the machine learning model” to perform “receiving”, “comparing", “determining”, “providing” and “causing” steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
“receiving” which is “Selecting a particular data source or type of data to be manipulated” and is in form of insignificant extra-solution activity.
These limitations are not sufficient to amount to significantly more than the judicial exception because “receiving” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts have found “receiving” (MPEP 2106.05 (d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”) to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
The other additional elements, “providing” and “causing,” are in form of insignificant Extra-Solution Activity, in conjunction with the abstract idea, which only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts have found “providing” and “causing” (MPEP 2106.05 (d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs.,” and “iv. Presenting offers and gathering statistics, OIP Techs.,”) to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Therefore, the claim is not patent eligible.
“receiving,” “providing” and “causing to be displayed” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of categorization images in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”). Thus, limitations do not amount to significantly more. Therefore, the claim is not patent eligible.

Claims 2, 11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 2A-Prong One) The claim recites “wherein the machine learning model is configured to set a probability of the input image being in the first category that is inversely proportional to a semantic similarity of the input image to the first image based on the first image being previously classified as the second category” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the machine learning model,” nothing in the claim element precludes the machine learning model” language, the user manually set a probability of the input image being in the first category that is inversely proportional to a semantic similarity of the input image to the first image based on the first image being previously classified as the second category in his mind.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “the machine learning model” to perform “set” steps. The “the machine learning model” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a system to perform the step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 3 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 “adjusting a first category probability of the plurality of category probabilities, based on comparison of the input image with a first plurality of iconic images for the first plurality of clusters.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. user thinks/adjusts category probabilities in his mind) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) The same analysis applies here, this judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim recites an abstract idea. 
Claims 4 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 2A-Prong One) The claim recites “wherein the comparison of the input image with the first plurality of iconic images is sufficient for said adjusting the first category probability, such that the comparison of the input image excludes comparison of the input publication with other images in the first category that are outside the first plurality of iconic images.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. user compares images in his 
(Step 2A-Prong Two) The same analysis applies here, this judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim recites an abstract idea. 
Claims 5 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 2A-Prong One) The claim recites “wherein multiple categories of the plurality of different categories each have a publication subset of publications in a publication corpus, the publication subset has an image subset of publication images of the publications in the publication corpus; and the method further comprising for each of the multiple categories of the plurality of different categories, clustering the image subset into a plurality of clusters, such that images in a same cluster of the plurality of clusters have mutual semantic similarity” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. user manually clusters images into categories based on semantic similarity) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) The same analysis applies here, this judicial exception is 
(Step 2B) The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim recites an abstract idea. 
Claims 6 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 2A-Prong Two) The same analysis applies here, this judicial exception is not integrated into a practical application. The claim recites “within each of the multiple categories of the plurality of different categories, accessing a plurality of iconic images for the plurality of clusters,” which is Mere Data Gathering, that they are in form of insignificant Extra-Solution Activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc”). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The other additional elements, “accessing,” is in form of insignificant Extra-Solution Activity, in conjunction with the abstract idea, which only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts have found “accessing” (MPEP 2106.05 (d)(II), “v. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.”) to be well-understood, routine and conventional 
Claims 7 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 2A-Prong One) The claim recites “wherein responsive to the machine learning model receiving the input image, adjusting multiple category probabilities of the plurality of category probabilities, based on comparisons of the input image with the plurality of iconic images for the plurality of clusters of each of the multiple categories” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. user thinks/adjusts category probabilities in his mind and compares images in his mind) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) The same analysis applies here, this judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim recites an abstract idea.
Claims 8 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 2A-Prong One) The claim recites “responsive to an unbalanced distribution of the first image subset among the first plurality of clusters, rebalancing the first plurality of clusters” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. user manually rebalances on paper/folder or think in his mind) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) The same analysis applies here, this judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim recites an abstract idea.
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 2A-Prong One) The claim recites “comprising determining, by the machine learning model, the plurality of probabilities on a second plurality of different categories, each of the categories in the first plurality of different categories included in one of the second plurality of different categories, and wherein the first category of the first plurality of different categories is included in a third category of the second plurality of categories,” and “wherein the machine learning model is further configured to determine a probability that the input image is of the first category based on whether the first image was previously included in a fourth category of the second plurality of categories” The same analysis applies here, the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. user thinks in his mind) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) The same analysis applies here, this judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim recites an abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YU . ZHAO
Examiner
Art Unit 2169